UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 1 (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13884 Cameron International Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 76-0451843 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1333 West Loop South, Suite 1700, Houston, Texas (Address of Principal Executive Offices) (Zip Code) 713/513-3300 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since LastReport) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter)during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one) Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Number of shares outstanding of issuer’s common stock as of July 30, 2010 was 242,207,311. Explanatory Note The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2010 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K.No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. Pursuant to Rule406T of RegulationS-T, these interactive data files on Exhibit101 are deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, and otherwise are not subject to liability under those sections. 2 Item 6. Exhibits Exhibit31.1 – Certification (1) Exhibit31.2 – Certification(1) Exhibit32.1 – Certification of the CEO and CFO Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002. (1) Exhibit101.INS – XBRL Instance Document(2) Exhibit101.SCH – XBRL Taxonomy Extension Schema Document(2) Exhibit101.CAL – XBRL Taxonomy Extension Calculation Linkbase Document(2) Exhibit 101.DEF XBRL Taxonomy Extension Definition Linkbase Document(2) Exhibit101.LAB – XBRL Taxonomy Extension Label Linkbase Document(2) Exhibit101.PRE – XBRL Taxonomy Extension Presentation Linkbase Document(2) Previously filed or furnished with our Quarterly Report on Form 10-Q filed August 4, 2010. Furnished herewith 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 20, 2010 CAMERON INTERNATIONAL CORPORATION (Registrant) By:/s/ Charles M. Sledge Charles M. Sledge Senior Vice President and Chief Financial Officer and authorized to sign on behalf of the Registrant 4 EXHIBIT INDEX Exhibit Number Description Certification(1) Certification(1) Certification of the CEO and CFO Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002(1) 101.INS XBRL Instance Document(2) 101.SCH XBRL Taxonomy Extension Schema Document(2) 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document(2) 101.DEF XBRL Taxonomy Extension Definition Linkbase Document(2) 101.LAB XBRL Taxonomy Extension Label Linkbase Document(2) 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document(2) Previously filed or furnished with our Quarterly Report on Form 10-Q filed August 4, 2010. Furnished herewith 5
